Citation Nr: 1104437	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to April 1946.  
The Veteran died in April 1977.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1977.  A death certificate on file 
lists the cause of death as bronchiopneumonia due to long-
standing illness.

2.  Service connection was not in effect for any disability 
during the Veteran's lifetime.  

3.  The claim for service connection for the cause of the 
Veteran's death is not supported by competent medical evidence 
demonstrating a causal relationship between the Veteran's 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The RO initially provided VCAA notice to the appellant in a 
September 2007 letter.   The letter advised the appellant of the 
evidence required to substantiate the claim and explained what 
evidence she should submit and explained what evidence VA would 
attempt to obtain on her behalf.  The September 2007 notice did 
not fulfill the requirements of Hupp or Dingess.  Subsequently, 
in March 2009, the RO provided the appellant with fully compliant 
VCAA notice.  The March 2009 letter did not satisfy the Pelegrini 
timing requirement because it was provided after the initial 
unfavorable rating decision.  In Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal 
Circuit held that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim in an SSOC 
is sufficient to cure a timing defect.  The RO readjudicated the 
claim in a June 2009 SSOC, thus curing the timing defect.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the appellant.   A VHA medical 
opinion was also obtained.   

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Analysis of Claim

The cause of the veteran's death will be considered to be due to 
a service-connected disability when the evidence establishes that 
such a disability was either the principal or contributory cause 
of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be considered the principal 
or primary cause of death, it must be singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather, 
it must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2010).  Applicable law provides that service 
connection will be granted for a disability resulting from an 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  That an injury occurred in service alone is not enough; 
there must be a chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

A death certificate on file indicates that the Veteran died on 
April 3, 1967 at the age of 57.  The cause of death was listed as 
bronchiopneumonia due to long lingering illness.  At the time of 
the Veteran's death, service connection was not in effect for any 
disabilities.  

The appellant asserts that the Veteran's death is related to 
shrapnel wounds in service.  She also contends that the Veteran 
acquired diseases in military service.    

The Veteran had active service from September 1942 to April 1946.  
Service treatment records do not reflect any findings of 
pneumonia.  A report of discharge examination dated in April 1946 
noted a history of "malaria with head defect" and "shrapnel 
wound:  August 14, 1945."  


In September 2010, the Board obtained a VA medical opinion.  The 
examining physician indicated that the claims file was reviewed.  
The examiner indicated that bronchial pneumonia did not manifest 
during service or within one year of service.  He noted that, in 
the Veteran's affidavits from October 1945 and April 1946, there 
were no noted diseases or injuries occurring while in service.  
In October 1945, the Veteran had normal x-rays and lung findings.  
The examiner stated that the Veteran's death was not related to 
malaria noted in 1946.  He explained that the diagnosed cause of 
death of bronchopneumonia was due to lingering illness and not 
related to malaria.  The examiner also opined that the Veteran 
death was not related to shrapnel wounds in service.  

The appellant submitted an affidavit, received in October 2008,  
from two individuals who had military service with the Veteran.  
The affidavit noted that the Veteran had malaria with a head 
defect and sustained a shrapnel wound and was sick since then.  

The appellant has also submitted written statements indicating 
her belief that the Veteran's death was related to shrapnel 
wounds and diseases he had in service. 
 
 The affidavit and the appellant's statements reflect 
observations that the Veteran was sick since service.  These are 
opinions from laypersons who have no medical training.  While a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief as 
to medical causation is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, or 
education may provide evidence requiring medical knowledge. Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, while the appellant and individuals who 
knew the Veteran in service are competent to describe visible 
symptoms, they are not competent to render an opinion regarding 
the relationship between any illnesses or injuries the Veteran 
had in service and the conditions which caused his death.   

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the appellant's claim for 
service connection for the cause of the Veteran's death.  The 
Veteran was not service-connected for any disabilities.   In 
addition, service connection is not warranted on a direct basis, 
as there is no competent medical evidence linking the condition 
that caused the Veteran's death, bronchiopneumonia, to service.  
While we sympathize with the appellant's loss of her husband, the 
Board finds that the Veteran's death was not related to service 
or a service-connected disability.  As the preponderance of the 
evidence is against the claim, reasonable doubt may not be 
resolved in the appellant's favor.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


